Citation Nr: 0302999	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  94-47 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
original grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which granted service connection for 
PTSD, with an initial rating of 10 percent, effective from 
July 1989.  In an April 1997 rating decision, the RO granted 
the current rating of 50 percent for this disability, with 
the same effective date of the original grant of service 
connection.

The present case was remanded by the Board in December 1998, 
to have the veteran scheduled for a Travel Board Hearing.  
The hearing was scheduled for July 13, 2001, but the veteran 
failed to show up.  Thereafter, the Board remanded the case 
once again, in December 2000, for additional development.  
Upon the receipt of the veteran's records at the Board in 
June 2002, it was determined that additional (VA) records 
that the veteran had identified had not yet been secured.  
Those records have been secured and the veteran has been 
given an opportunity to offer additional argument.  No such 
argument has been received other than the veteran's 
representative's Supplemental Brief of January 2003 
essentially supporting the veteran's contentions of being 
entitled to an initial rating higher than 50 percent for his 
PTSD.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.

2.  It is not shown that, because of his PTSD, the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, or that his 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in his ability to obtain or 
retain employment. 

3.  It is not shown that, because of his PTSD, the veteran's 
occupational and social impairment is productive of 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to symptoms including 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships.  


CONCLUSION OF LAW

The schedular criteria for an initial rating, or staged 
ratings, in excess of 50 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.132, 
Part 4, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and is applicable to the claim on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also noted, at 
the outset, that the final rule implementing the VCAA, which 
is also applicable to this appeal, was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In particular, it is 
noted that, since July 1989, when the veteran filed his 
original claim for service connection for PTSD, the RO gave 
him advice as to the evidence that he needed to submit in 
order to be service-connected for this disability.  The 
veteran, having been granted service connection in July 1994 
and having expressed disagreement with the initial rating 
assigned in that rating decision, was thereafter advised by 
the RO of the evidence that he needed to submit in order to 
be granted an initial rating higher than 10 percent.  
Additional records were secured, and based on them, and on 
the testimony received from the veteran at an RO hearing that 
was conducted in January 1996, the current rating of 50 
percent was granted, in an April 1997 rating decision.  The 
RO then advised the veteran, by Supplemental Statement of the 
Case that was issued in April 1997, and in subsequent written 
communications, of the criteria his PTSD needed to meet in 
order to be rated higher than 50 percent disabling.

By letter dated in December 1998, the veteran was notified 
that his case was being certified for appellate review, that 
his records were being transferred to the Board's 
headquarters in Washington, D. C., and that he nevertheless 
had the right to submit additional evidence or argument in 
support of his claim.  In a June 2000 letter, the veteran was 
notified that the above mentioned Travel Board Hearing he had 
requested had been scheduled but, as indicated earlier, he 
failed to show up for that hearing.  By letter dated in June 
2001, the RO notified the veteran that his case had been 
remanded once again by the Board, and specifically asked him 
to identify any additional sources of treatment for his PTSD.  
Additional records were secured and made part of the 
veteran's claims files.  By letter dated in May 2002, the 
veteran was advised that all development requested by the 
Board had been completed and that his records were being 
returned to Washington, D. C.  Again, the veteran was given 
an opportunity to provide additional testimony or evidence in 
support of his appeal.

By letter dated in October 2002, the Board notified the 
veteran of the additional development that was being 
undertaken in his case, specifically informing him that 
additional VA medical records were being requested.  These 
records were secured, and made part of the veteran's claims 
files.  Thereafter, the Board notified the veteran of the new 
records that had been secured, and gave him an opportunity to 
offer additional evidence or argument in response to this new 
evidence.  As indicated in the introduction section of this 
decision, no response to this communication was received from 
the veteran or his representative other than his 
representative's Supplemental Brief of January 2003, 
essentially supporting the veteran's contentions of his being 
entitled to an initial rating higher than 50 percent for his 
service-connected PTSD.

The Board is satisfied that all evidence deemed relevant to 
the issue at hand has been made part of the record.  The 
Board also notes that the veteran has not provided any 
additional information or evidence, nor identified any 
additional pertinent evidence that may be available but not 
yet part of the record.  Thus, no additional assistance to 
the veteran regarding the matter on appeal is necessary under 
the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background

A review of the record reveals that the veteran filed a claim 
for service connection for PTSD in July 1989.  The pertinent 
medical records that have been associated with his claims 
files since that time include a VA discharge summary 
reflecting a July 1991 one-month psychiatric admission due to 
PTSD symptoms that included sleeping problems, 
hypervigilance, irritability, and thoughts of Vietnam.  On 
mental status examination during that admission, it was noted 
that the veteran was alert and had normal perception and 
motor behavior, but was tense, with subclinical depression.  
He was not considered to be a danger to himself or to others, 
and he was oriented in all areas, with intact memory and no 
evidence of any psychotic ideations or delusions.  Judgement 
was poor, and intelligence was rated as average.  Insight 
into his illness was normal.  Severe PTSD was diagnosed.  
Upon discharge, it was noted that the veteran had responded 
well to treatment and had been working with dealing with his 
temper.  His mental status at the time of discharge was 
stable.

On VA PTSD examination in June 1994, the veteran complained 
of nightmares and flashbacks, and said that he self-medicated 
with alcohol.  He also reported depression, isolation, 
suspiciousness, and startle responses, and said that he was 
unable to retain relationships.  The examiner noted that the 
veteran was alert and oriented and had no delusions or 
hallucinations.  He also had an anxious, irritable mood, was 
guarded and tearful at times, but was on no medications at 
the time.  Concentration and memory were both intact.  
Insight and judgement were limited.  The diagnosis of PTSD 
was confirmed and the examiner opined that the veteran's 
industrial and social impairment was moderate to severe.

As indicated earlier, the RO granted service connection for 
PTSD in a July 1994 rating decision, with an initial rating 
of 10 percent.

According to a December 1995 VA outpatient medical record, 
the veteran, who had just been divorced and had been on 
Prozac in the past, was getting depressed again and was 
having nightmares and flashbacks.

A January 1996 VA outpatient medical record reveals that the 
veteran was having family problems with his girlfriend due to 
anger.  He also reported nightmares.

At the January 1996 RO hearing, the veteran reported that, 
while he was currently working (as a machinist), he was 
unable to make friends at work, had no social interests, 
preferred to be isolated from people, had problems sleeping, 
was irritable, and suffered from intrusive thoughts.
 
On VA PTSD examination in March 1997, the veteran said that 
he had been working as a machinist for the past 20 years.  He 
reported intrusive thoughts, startle responses, 
suspiciousness, increased feelings of depression, 
irritability, feelings of alienation, inability to get 
emotionally close to people, inability to concentrate, and 
memory problems.  He was described as cooperative, fully 
oriented, neat and clean.  He maintained good eye contact and 
denied auditory and visual hallucinations, as well as 
delusions, but appeared tense and withdrawn, with an anxious 
facial expression.  Psychomotor activity was agitated.  His 
affect was flat and he had poor judgment, insight, and 
concentration.  In the examiner's opinion, the veteran's 
current symptoms were consistent with the diagnosis of PTSD.  
Chronic, severe PTSD, with increased levels of depression and 
intrusive thoughts and recollections about Vietnam, was 
diagnosed, and the examiner opined that the veteran's current 
level of vocational, social, and industrial adjustment was 
"seriously impaired," with a Global Assessment of 
Functioning (GAF) level of 41.

Based on the above medical examination report and a review of 
the entire record, the RO increased the rating for the 
veteran's PTSD to 50 percent disabling in an April 1997 
rating decision, with the same effective date assigned when 
service connection was originally granted.

A February 2000 VA outpatient medical record reveals 
complaints of severe anxiety, flashbacks, nightmares, 
survivor guilt, and suicidal thoughts.

According to a February 2001 VA PTSD clinic record, the 
veteran had last been seen at the VA PTSD clinic in February 
2000.  He stated that he had not been keeping up with his 
treatment and had stopped taking medication seven to eight 
months ago, explaining his non-compliance to "being too busy 
with work."  Currently, he complained of increased symptoms 
of sleeplessness, depressed mood, anxiety, and 
hypervigilance, and said that he had been "drinking a lot 
more" recently.  Thus, he desired to restart mediation 
treatment.  Medication was restarted.

An April 2001 VA PTSD clinic record reveals complaints of 
depressed mood, inability to sleep, changes in weight and 
appetite, and somatic complaints including stomach 
discomfort, indigestion, and right shoulder pain.  Despite 
this, the veteran said that he continued to drink two to six 
beers every day.  The examiner noted that the veteran 
continued to have depressive symptomatology, but that he also 
continued his alcohol consumption.  The examiner noted that 
he educated the veteran on the deleterious effects of alcohol 
drinking.  He described the veteran as alert and oriented in 
the three spheres, casually dressed, pleasant, and 
cooperative, with normal speech, no hallucinations, and goal-
oriented thoughts with good content.  He also said that the 
veteran's mood was dysthymic, and that his affect was 
congruent with his mood.

According to a June 2001 VA nurse practitioner's note, the 
veteran reported that he had stopped taking his sleep 
medication due to increased drowsiness during the day, but 
admitted that he occasionally would take it before going to 
bed late at night.  He reported that he was still 
experiencing some irritability due to a stressful work 
environment and complained of continued depression, nausea, 
and an aching/burning sensation in the stomach.

In August 2001, the veteran underwent another VA PTSD 
examination.  Its report reveals that the examiner reviewed 
the entire veteran's records.  It also reveals complaints of 
nightmares, flashbacks, anxiety, and startle responses.  The 
veteran explained that he could not sleep at night because of 
his anxiety and nightmares.  He also said that he was 
isolated and withdrawn, and that he felt that the symptoms 
were getting worse throughout the years.  His compliance with 
his outpatient treatment was "on-and-off."  He denied 
violent or "assaultive" behavior, but did report a 
depressed mood and paranoid ideations.  He described his work 
setting as stressful due to the "heavy noise and working 
environment" that increased his anxiety and was stressful to 
him because it brought back noises that he related to his 
time in active combat in Vietnam.  He also related a history 
of drinking, which he said he did on a daily basis because it 
decreased his anxiety and helped him sleep.  He denied being 
an alcoholic, and said that his drinking had not affected his 
job in the past.

On mental status examination, the above report reveals that 
the veteran, who presented on time for the interview, and was 
alert and oriented to person, place, and time, with good eye 
contact during the interview, did not present impairment of 
thought process or communication.  He did report paranoid 
ideations related to his suspiciousness of others related to 
his PTSD symptoms.  He was fidgety and looked somewhat 
anxious.  He denied suicidal or homicidal thoughts, 
ideations, plans, or intent.  He was able to maintain minimum 
personal hygiene and other basic activities of daily living.  
He denied memory loss, or related impairment, as well as 
obsessive or ritualistic behaviors that would interfere with 
his routine activities.  His rate and flow of speech were 
normal, as well as relevant and logical to the thought 
content of the interview.  The veteran denied panic attacks, 
but reported a depressed mood and anxiety to a heightened 
level.  He reported good impulse control, which was also 
evident during the interview.  He also complained of sleep 
impairment, in the form of insomnia due to the intrusive 
thoughts and nightmares and flashbacks, and admitted his use 
of alcohol on a continuous basis.  Chronic PTSD was again 
diagnosed and a GAF level of 50 was assigned.  Additionally, 
the examiner provided the following comment:

It is very difficult to seek out the 
disability that this [veteran] claims his 
[PTSD] symptoms cause related to the 
inability to work.  The fact that the 
environment where he works, the noises 
and other peers teasing him about his 
startle response and paranoid delusions, 
will increase the level of stress and 
disability due to [PTSD]; but also, the 
fact that this [veteran] drinks every day 
whether it is to relieve his symptoms of 
[PTSD] or because of his alcohol abuse 
could also play a role in his disability 
from work.  He does not acknowledge 
alcohol to be a problem, and this shows 
poor insight on his part to his alcohol 
intake.

Additional VA medical evidence that was made part of the 
veteran's claims files pursuant to the Board's development 
actions in the year 2002 include a July 1989 VA outpatient 
medical record revealing that the veteran drank beer on a 
daily basis and had also smoked marijuana in the past, 
although not for the past three months; a February 1991 VA 
psychological report reflecting a suggestion of significant 
amount of depression and anxiety and an MMPI study with 
results of "questionable validity;" and a June 1991 VA 
outpatient medical record revealing complaints of depression 
and problems sleeping.

On appeal, the veteran essentially contends that he is 
entitled to an initial rating exceeding 50 percent for his 
PTSD.

Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2002).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2002).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 
(2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt, it 
is meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2002).

At the outset, it is noted that, the appeal of this issue 
being from an initial rating of 10 percent assigned upon 
awarding service connection for PTSD (thereafter increased to 
the current rating of 50 percent, with the same effective 
date), the entire body of evidence is for equal 
consideration.  This essentially means that, consistent with 
the facts found, the rating assigned for this disability may 
be higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
The Board has, accordingly, re-characterized this issue as 
shown on the first page of this decision.

It is also noted at the outset that, because the VA 
diagnostic criteria addressing the rating of service-
connected mental disorders were amended in 1996, while this 
appeal was pending, both the sets of rating criteria for PTSD 
that were in effect prior to the amendments (hereinafter, 
"the old rating criteria"), and those that have been in 
effect after the amendments (hereinafter, "the new rating 
criteria"), have to be considered in reviewing the veteran's 
claim for an increased initial rating.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The record shows that the RO has 
already done so, and the discussion that follows reflects a 
similar treatment by the Board.

Under the old rating criteria, a 50 percent rating may be 
warranted when the PTSD renders an individual's ability to 
establish or maintain effective or favorable relationships 
with people considerably impaired and when, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (1996).

Under the new rating criteria, the current rating of 50 
percent rating may be warranted when the PTSD is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411 (2002).

Under the old rating criteria, a 70 percent rating may be 
warranted when the individual's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the individual's ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 
(1996).

Under the new rating criteria, a 70 percent rating may be 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411 (2002).

Under the old rating criteria, a total (100 percent) rating 
may be warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; when the individual has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; and when the individual is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Part 4, Diagnostic Code 9411 (1996).

Under the new rating criteria, a total (100 percent) rating 
may be warranted when the service-connected mental disorder 
is productive of total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411 (2002).

Regarding the new rating criteria, it is further noted that 
the nomenclature employed in the portion of VA's Schedule for 
Rating Disabilities ("the Schedule") that addresses 
service-connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as "the DSM-IV").  38 C.F.R. § 4.130 (2002).  The DSM-IV 
contains a GAF scale, with scores ranging between zero and a 
100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  The higher the score, 
the better the functioning of the individual.  For instance, 
GAF scores ranging between 61 and 70 are warranted when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

The medical evidence in the veteran's claims files covering 
more than 12 years worth of medical treatment for PTSD 
reveals that, because of his PTSD, the veteran suffers from 
anxiety, sleeping difficulties, nightmares, flashbacks, 
startle responses, and irritability, symptoms that warrant a 
finding that the PTSD is currently productive of considerable 
social and industrial impairment in this individual.  This 
makes the veteran eligible for the current rating of 50 
percent at least under the old rating criteria.

The medical evidence in the veteran's claims files, however, 
does not demonstrate that, because of his PTSD, the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, or that his 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in his ability to obtain or 
retain employment.  As shown by the record, the veteran has 
reported social and industrial difficulties, claiming that he 
is unable to get emotionally close to people and that he has 
difficulties at work.  However, it is not shown that his 
social difficulties are severe or that he is severely 
impaired from working.

The medical evidence does not demonstrate either that, 
because of his PTSD, the veteran's occupational and social 
impairment is productive of deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood, due 
to symptoms including suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; and inability to establish and maintain 
effective relationships.  As noted earlier, the veteran is an 
individual who has been described as alert and oriented, with 
no impairment of thought process or communication, no 
suicidal/homicidal thoughts, ideations, plans, or intent, no 
memory loss, and no obsessive or ritualistic behaviors that 
would interfere with his routine activities.  He has been 
noted to be able to maintain personal hygiene and other basic 
activities of daily living and to have good impulse control.

The GAF scores assigned in this case (41, in March 1997, and 
50, in August 2001) support the above findings, as they both 
fall within the range that the DSM-IV provides for serious 
symptoms or serious impairment in social, occupational, or 
school functioning.  Such symptoms are accounted for by the 
current rating of 50 percent.  They do not represent a 
manifestation of symptoms more closely associated with a 70 
percent rating.

In short, the preponderance of the evidence of record does 
not show that the veteran's PTSD is productive of the 
symptomatology that is required to consider the requested 
assignment of an initial rating, or staged ratings, higher 
than 50 percent under either set of rating criteria.



In view of the above, the Board concludes that the schedular 
criteria for an initial rating in excess of 50 percent for 
PTSD are not met, under either set of rating criteria.  Since 
the veteran does not meet the criteria for an initial 50 
percent rating, it is not necessary to address whether he 
meets the criteria for higher (70 or 100 percent) ratings, as 
those ratings necessarily require much worse symptomatology.  
Staged ratings are not warranted either because the 
evidentiary record does not show that, at any point in time 
between July 1989 and the present, the veteran's PTSD has 
been as severe as to warrant a rating higher than 50 percent.

Finally, while the Board acknowledges its duty to resolve any 
doubt in favor of claimants, that duty does not apply when, 
as in the present case, the Board finds that a preponderance 
of the evidence is against the claim.  Ortiz v. Principi, 274 
F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 50 percent for PTSD, to 
include subsequent staged ratings higher than 50 percent, is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

